NO. 12-21-00131-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

UNION PACIFIC RAILROAD                                    §   APPEAL FROM THE 369TH
COMPANY,
APPELLANT
                                                          §   JUDICIAL DISTRICT COURT
V.

ANDERSON COUNTY, ET AL,                                   §   CHEROKEE COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Union Pacific Railroad Company, filed an unopposed motion to dismiss this
appeal. No decision has been delivered in this appeal. Accordingly, Appellant’s motion to
dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered December 21, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                        JUDGMENT

                                     DECEMBER 21, 2021


                                      NO. 12-21-00131-CV


                       UNION PACIFIC RAILROAD COMPANY,
                                    Appellant
                                       V.
                           ANDERSON COUNTY, ET AL,
                                    Appellees


                             Appeal from the 369th District Court
                    of Cherokee County, Texas (Tr.Ct.No. 2021-060150)

                 THIS CAUSE came on to be heard on the unopposed motion of the Appellant
to dismiss the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed, all costs of this appeal are hereby adjudged against the Appellant, UNION
PACIFIC RAILROAD COMPANY, and that the decision be certified to the court below for
observance.
                 By per curiam opinion.
                 Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.